Citation Nr: 0947097	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-08 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A June 2006 rating 
decision granted the Veteran's claim of entitlement to 
service connection for PTSD and assigned the same an initial 
30 percent disability rating, effective February 9, 2006.  A 
February 2007 rating decision increased the initial 
disability rating assigned to PTSD to 50 percent, effective 
February 9, 2006.

As the 50-percent evaluation is less than the maximum 
available rating, the issue remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In October 2009, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO in Oakland, California.  
A transcript of the hearing has been associated with the 
claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Board notes that the Veteran underwent VA psychiatric 
evaluation in April 2006.  At the time of the October 2009 
hearing before the Board, the Veteran asserted that his 
symptomatology of PTSD had increased in severity since April 
2006.  

When available evidence is too old for an adequate evaluation 
of the Veteran's current condition as to his PTSD, VA's duty 
to assist includes providing a new examination.  Weggenmann 
v. Brown, 5 Vet. App. 281 (1993).  Because the Veteran was 
last afforded a VA psychiatric evaluation for PTSD in April 
2006, a new evaluation is in order so that the current 
severity of the Veteran's PTSD may be evaluated.  Where 
further evidence, or clarification of the evidence, is needed 
for proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R.          § 19.9(a)(1) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric evaluation to determine the 
current severity of his PTSD.  The 
examiner should note all relevant 
pathology associated with the Veteran's 
PTSD and all indicated tests should be 
conducted.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
evaluation.

2.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the Veteran's 
claim of entitlement to an initial 
disability rating in excess of 50 
percent for service-connected PTSD, 
considering any additional evidence 
added to the record.  All applicable 
law must be considered, including Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  
If the action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


